Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Ben Wigger on 05/02/2022.

The application has been amended as follows: 

1.	 A photovoltaic roof tile, comprising:
 	a transparent front cover;
a back cover; 
a back-cover-colorant 
a plurality of photovoltaic structures arranged in a cascaded string and positioned between the transparent front cover and the back cover, the plurality of photovoltaic structures covering a first area of the back cover; and
 	a front-cover-colorant layer positioned on a surface of the transparent front cover and defining  a first opening having a second area, the first opening being positioned above the plurality of the photovoltaic structures, wherein the second area is greater than the first area, such that only a portion of the back-cover-colorant first opening, and wherein a color of the front-cover-colorant layer, a color of the back-cover-colorant a color of the plurality of the photovoltaic structures ,
wherein the back-cover-colorant layer defines a second opening that is positioned directly beneath the plurality of the photovoltaic structures and extends over a third area of the back cover that is smaller than the first area such that a portion of the plurality of the photovoltaic structures is visible through the second opening from an exterior of the photovoltaic roof tile. 
 
2.  	The photovoltaic roof tile of claim 1, wherein a respective photovoltaic structure comprises a first edge busbar positioned near an edge of a first surface and a second edge busbar positioned near an opposite edge of a second surface, and wherein the plurality of the photovoltaic structures is arranged in such a way that the first edge busbar of a first photovoltaic structure overlaps the second edge busbar of an adjacent photovoltaic structure, thereby resulting in the plurality of the photovoltaic structures forming the cascaded string. 
 
3.  	The photovoltaic roof tile of claim 2, further comprising an external conductive connector coupled to an exposed edge busbar of the cascaded string.   

4.  	The photovoltaic roof tile of claim 3, wherein the external conductive connector is positioned beneath the front-cover-colorant layer, thus being out of sight when viewed from outside of the transparent front cover.  

5.	The photovoltaic roof tile of claim 1, wherein the transparent front cover comprises glass.   
 
6.  	The photovoltaic roof tile of claim 5, wherein the front-cover-colorant layer comprises a layer of glass frit. 
 
7.  	The photovoltaic roof tile of claim 5, wherein the front-cover-colorant layer is positioned on an interior surface of the transparentfront cover and front 
 
8.	The photovoltaic roof tile of claim 1, wherein the back cover comprises glass, and wherein the back-cover-colorant layer is positioned on a surface of the back cover. 
  
9.	The photovoltaic roof tile of claim 1 positioned on a 

10-21.	(Canceled)

22.	The photovoltaic roof tile of claim 1, wherein the first opening defined by the front-cover-colorant layer has the same shape as the plurality of the photovoltaic structures.

23.	A photovoltaic roof tile, comprising:
 	a transparent front cover;
a back cover
a back-cover-colorant 
a photovoltaic structure positioned between the transparent front cover and the back cover, the photovoltaic structure covering a first area of the back cover; and
 	a front-cover-colorant layer positioned on a surface of the transparent front cover that faces the back cover and defining  a first opening having a second area, the first opening being positioned above the photovoltaic structure, wherein the second area is greater than the first area such that only a portion of the back-cover-colorant first opening, and wherein a color of the front-cover-colorant layer, a color of the back-cover-colorant a color of the ,
wherein the back-cover-colorant layer defines a second opening that is positioned directly beneath the photovoltaic structure and extends over a third area of the back cover that is smaller than the first area such that a portion of the photovoltaic structure is visible through the second opening from an exterior of the photovoltaic roof tile. 

24.	(Previously Presented) The photovoltaic roof tile of claim 23, wherein the transparent front cover comprises a glass sheet.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, or render fairly obvious in combination with all the limitations of the claimed invention as cited in the independent claim 1 and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/Primary Examiner, Art Unit 1726